NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                              File Name: 12a0711n.06
                                                                                                          FILED
                                                Case No. 11-5725
                                                                                                     Jul 03, 2012
                               UNITED STATES COURT OF APPEALS                                LEONARD GREEN, Clerk
                                    FOR THE SIXTH CIRCUIT

 UNITED STATES OF AMERICA,                                      )
                                                                )
            Plaintiff-Appellee,                                 )
                                                                )        ON APPEAL FROM THE
                   v.                                           )        UNITED STATES DISTRICT
                                                                )        COURT FOR THE MIDDLE
 DANIEL G. CARR,                                                )        DISTRICT OF TENNESSEE
                                                                )
            Defendant-Appellant.                                )
                                                                )
 _______________________________________                        )

BEFORE: BATCHELDER, Chief Judge; McKEAGUE, Circuit Judge; and QUIST, District
Judge.*

         ALICE M. BATCHELDER, Chief Judge. Appellant Daniel G. Carr appeals his conviction

for violating the Sex Offender Registration and Notification Act (SORNA), 42 U.S.C. § 16901 et

seq., by failing to register with the State of Tennessee as a sex offender. His appeal raises three

challenges to his conviction. First, he argues that SORNA should be construed to require registration

only after a state fully implements SORNA, which Tennessee had not done at the time of his offense.

In support, he contends that the Commerce Clause compels accepting his proposed construction.

Second, he argues that since he did not receive notice that SORNA required him to register with

Tennessee as a sex offender, applying SORNA to him violates his due process rights. Third, he

argues that SORNA violates the Tenth Amendment by forcing state officials to operate the state’s



        *
           Honorable Gordon J. Quist, Senior United States District Judge for the W estern District of Michigan,
sitting by designation.
No. 11-5725, United States v. Carr




sex offender registry in compliance with SORNA before the state has chosen to adopt SORNA’s

registration requirements. After briefing had been concluded in Carr’s appeal, this Court published

our opinions in United States v. Felts, _ F.3d _, No. 11-5237, 2012 WL 762977 (6th Cir. March 12,

2012), and United States v. Coleman, _F.3d_, No. 10-5283, 2012 WL 1034016 (6th Cir. March 29,

2012). Together, these opinions conclusively address all three of Carr’s legal challenges. Felts is

particularly dispositive, rejecting legal challenges that are the same as Carr’s on facts that are very

similar to Carr’s. Indeed, the similarity is so strong that Carr described that case and the arguments

it presented on appeal as essentially “identical” to his, and conceded that most of his arguments were

directly foreclosed by Felts’s holding. And Coleman’s holding bolts the door that Felts had

effectively already closed on Carr’s sub-argument that the Commerce Clause requires this Court to

accept his construction of SORNA.

        Accordingly, we AFFIRM.




                                                  2